Citation Nr: 1021543	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-36 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right foot laceration with Achilles 
tendonitis.

2.  Entitlement to service connection for back, hip and knee 
disorders, claimed as secondary to service-connected 
residuals of a right foot laceration with Achilles 
tendonitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1973 to December 
1975 and from June 1977 to August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in April 2010 before the undersigned 
Veterans Law Judge at a Travel Board hearing at the above 
VARO; a transcript is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The issue of service connection for back, hip and knee 
disorders, claimed as secondary to service-connected 
residuals of a right foot laceration with Achilles 
tendonitis, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's residuals of a right foot laceration with 
Achilles tendonitis are characterized by pain, stiffness, 
fatigability, weakness, lack of endurance, a 5 degree 
decrease of dorsiflexion, and a 10 degree decrease of plantar 
flexion.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria 
for an evaluation of 20 percent for residuals of a right foot 
laceration with Achilles tendonitis have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.7, 4.71a, DC 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

In August 2007 VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the October 2007 rating 
decision and August 2008 SOC explained the basis for the RO's 
action, and the SOC provided him with an additional period to 
submit more evidence.  It appears that all obtainable 
evidence identified by the Veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the August 2007 letter which VA 
sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.



II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Normal ranges of motion of the ankle are dorsiflexion from 0 
degrees to 20 degrees, and plantar flexion from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II (2009).  

Diagnostic Code 5270 provides ratings for ankylosis of the 
ankle.  Ankylosis of the ankle in planter flexion less than 
30 degrees is to be rated 20 percent disabling; ankylosis of 
the ankle in planter flexion between 30 degrees and 40 
degrees, or in dorsiflexion between 0 degrees and 10 degrees, 
is to be rated 30 percent disabling; ankylosis of the ankle 
in planter flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion, or eversion deformity, is to be rated 
40 percent disabling.  38 C.F.R. § 4.71a (2009).

Diagnostic Code 5271 provides ratings based on limitation of 
extension of the ankle.  Moderate limitation of motion of the 
ankle is rated as 10 percent disabling; and marked limitation 
of motion of the ankle is rated as 20 percent disabling.  38 
C.F.R. § 4.71a.

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  A claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

The Veteran currently has a 10 percent evaluation for his 
residuals of a right foot laceration with Achilles tendonitis 
under Diagnostic Code 5271.  In August 2007, he filed a claim 
for an increased evaluation.

The Veteran had a VA examination in September 2007.  He 
complained of pain in the right heel and Achilles area while 
standing, swelling, stiffness, fatigability, weakness, and a 
lack of endurance.  There were flare-ups one to three times a 
month that lasted for one to two days, and the precipitating 
factors for the flare-ups were prolonged standing and 
walking.  The major functional impairment was pain, and the 
Veteran could stand for 15 to 30 minutes and could not walk 
for more than a few yards.  The Veteran was employed as a 
millwright and had lost two weeks from work during the prior 
12 months.  

On examination there was objective evidence of painful 
motion, tenderness about the heel and along the Achilles 
tendon, a decrease of dorsiflexion of the right foot of 5 
degrees, and decreased plantar flexion of the right foot of 
10 degrees.  There was no objective evidence of swelling, 
instability, weakness, abnormal weight bearing, skin or 
vascular foot abnormality, evidence of a malunion or nonunion 
of the tarsal or metatarsal bones, or muscle atrophy of the 
foot.  X-rays of the right foot and calcaneus were negative.  
The examiner diagnosed the Veteran with residuals of trauma 
and surgery and chronic and recurrent tendinitis in the right 
Achilles tendon.  It was noted that the Veteran had decreased 
mobility, problems with lifting and carrying, and pain.  This 
caused the Veteran to be assigned different duties at work 
and to have increased absenteeism.  The Veteran was unable to 
play sports, had severe limitations on performing exercise, 
and had moderate limitations on performing chores, shopping, 
and driving.

March 2008 VA treatment notes indicate that the Veteran 
complained of the muscle in his right calf tightening when he 
walked for approximately 100 yards and mild swelling of the 
right ankle.  The Veteran was advised to take regular aspirin 
for a week or two until the leg problem was resolved.  He was 
then to resume taking lisinopril every morning.  The Veteran 
had similar complaints at VA treatment the following month, 
and a neurological examination was normal.

The Veteran testified at the April 2010 hearing that he works 
12 hour shifts at his job as a millwright and that he is 
required to wear steel toed shoes.  He reported right foot 
swelling three to four days a week and that he has pain.  
While at work he walked with a limp because his foot had 
deteriorated over the years.  The Veteran said that he had 
been given a boot to wear for his foot but that he could not 
wear it at work because he has to wear steel toed boots.  
When he wears a shoe on the right foot he does not tie it 
because of the pressure that puts on his foot.  The Veteran 
stated that he is unable to drive long distances because of 
pain in his right foot.

Giving the benefit of the doubt to the Veteran, the Board 
finds that the limitation of motion in the Veteran's right 
ankle is severe.  Therefore, he qualifies for a 20 percent 
evaluation, the highest available, under Diagnostic Code 
5271.  See 38 C.F.R. § 4.71a.  At the VA examination in 
September 2007, there was a decrease of dorsiflexion of the 
right foot of 5 degrees and plantar flexion of the right foot 
of 10 degrees.  Furthermore, the Veteran reported having 
missed two weeks of work in the prior year, and his testimony 
at the hearing indicates that he has been working through 
pain and has been unable to perform all of his regular tasks 
at work.  In addition, the Veteran cannot drive long 
distances because of his service-connected residuals of a 
right foot laceration with Achilles tendonitis.  The Veteran 
cannot qualify for an evaluation in excess of 20 percent 
under Diagnostic Code 5270 because the record does not show 
that he has ankylosis of the ankle.  See id.  An evaluation 
in excess of 20 percent is not available under the other 
diagnostic codes related to the ankle.  Id.  

Given the Veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  The record reflects that the Veteran has not 
required frequent hospitalization for the disability, and 
that the manifestations of the disability are not in excess 
of those contemplated by the assigned rating.  Further, 
although the Veteran experiences occupational impairment, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by rating assigned by this decision.  
The Court has held that, "if the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the claimant's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required."  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board 
has concluded that referral of this case for extra-schedular 
consideration is not in order.



ORDER

Entitlement to an evaluation of 20 percent for residuals of a 
right foot laceration with Achilles tendonitis is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009)).  The law, and its implementing 
regulations, particularly require VA to obtain any relevant 
records held by any Federal department or agency.  
38 U.S.C.A. § 5103A(b)(3), (c)(3) (2009).

In the present case, the Veteran testified that a VA doctor 
told him that the problem with his right foot affects his 
back and that X-rays of his back were taken at VA treatment 
the previous fall.  He further testified that he was supposed 
to return for a CT scan but was unable to because of work.  
The Veteran's claims file does not contain his VA treatment 
records after June 2008.  The VCAA requires that VA attempt 
to obtain these records in their entirety until they are 
obtained, unless it is reasonably certain and documented that 
such records do not exist or that further efforts to obtain 
these records would be futile.  38 U.S.C.A. § 5103A(b)(3).

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
of Appeals for Veterans Claims reviewed the criteria for 
determining when a VA examination is required by applicable 
regulation, and how the Board applies 38 C.F.R. § 3.159(c) 
(2009).  The three salient benchmarks are: competent evidence 
of a current disability or recurrent symptoms; establishment 
of an in-service event, injury, or disease; and indication 
that the current disability may be associated with an in-
service event.  After reviewing the record, the Board 
believes that a nexus examination is needed to secure 
competent medical evidence as to the relative likelihood that 
the Veteran's back, hip and knee disorders are secondary to 
his service-connected residuals of a right foot laceration 
with Achilles tendonitis.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Review the claims file and ensure that all 
VCAA notice obligations have been satisfied in 
accordance with the law and pertinent Court 
decisions, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A and any other applicable legal 
precedent.

2.  Request a complete copy of the Veteran's VA 
treatment records from June 2008 through the 
present.  Attempts to obtain these records 
should be in accordance with 38 U.S.C.A. 
§ 5103A(b)(3) and implementing regulations.

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his back, hip and knee 
disorders.  The Veteran's VA claims folder 
must be made available to the examiner for 
review in connection with the examination.  
All appropriate tests and studies and/or 
consultation(s) should be accomplished.  
The examiner should specifically state 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any back, hip and knee 
disorders are medically related to his 
active service, to include as secondary to 
the service-connected residuals of a right 
foot laceration with Achilles tendonitis.  
The examiner should provide a rationale for 
all conclusions.

a.  Note:  As used above, the term 
"at least as likely as not" does not 
mean merely within the realm of 
medical possibility, but rather that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

b.  If the reviewer cannot answer any 
question in the case without resorting 
to speculation, the reviewer should so 
state, and explain why that is so.

4.  Thereafter, the RO should readjudicate the 
Veteran's claim of service connection for 
back, hip and knee disorders, claimed as 
secondary to service-connected residuals of a 
right foot laceration with Achilles 
tendonitis.  If any benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


